DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the communications filed on 10/26/2021, concerning Application No. 16/361,139. The amendments to the specification, the drawings, and the claims filed on 10/26/2021 are acknowledged. Presently, Claims 1-20 remain pending.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 10/26/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is being considered by the examiner.

Drawings
The drawings were received on 10/26/2021. These drawings are acceptable.

Claim Objections
Claims 10-12, 17, and 20 are objected to because of the following informalities: 
In the currently amended Claim 10, line 3, the limitation “the first curved section” should be changed to “the curved
In the currently amended Claim 11, line 2, the limitation “the first curved section” should be changed to “the curved first section” to maintain consistent terminology with the limitation “a curved first section” previously recited in line 2 of Claim 10;
In the currently amended Claim 12, lines 6-7, the limitation “a corresponding individual one of the engagement features on the overlay base” should be changed to “a corresponding individual one of the indexed engagement features on the overlay base” to maintain consistent terminology with the limitation “one or more indexed engagement features” previously recited in line 2 of Claim 12;
In the currently amended Claim 17, line 17, the limitation “the capture section” should be changed to “the handle capture section” to maintain consistent terminology with the limitation “a handle capture section” previously recited in line 4 of Claim 17; and
In Claim 20, line 4, the limitation “the capture section” should be changed to “the handle capture section” to maintain consistent terminology with the limitation “a handle capture section” previously recited in line 4 of Claim 17.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 12 recites the limitation “one or more indexed engagement features” in line 2. However, it is unclear how the overlay system can define only one indexed engagement feature when later in Claim 12, it is claimed that the locking plate within the overlay system defines at least one of the indexed engagement features (i.e., a first indexed engagement feature in the overlay system) that is aligned with a corresponding one of the indexed engagement features on the overlay base within the overlay system (i.e., a second indexed engagement feature in the overlay system). To overcome this 35 U.S.C. 112(b) rejection (as well as the objection to Claim 12 as described above), Examiner suggests that Claim 12 be amended with the following limitations added as shown in underlining and deleted as shown in brackets:
12. (currently amended) The overlay system of claim 1, wherein the overlay system defines [[one or more]] a plurality of indexed engagement features that are configured to engage directly or indirectly with the couch, and further comprising a locking plate configured to engage with the handle receptacle of the overlay base to couple the locking plate with the overlay base, wherein the locking plate defines at least one of the plurality of indexed engagement features located so as to be aligned with a corresponding individual one of the plurality of indexed engagement features on the overlay base.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9-12, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Elekta: “Elect – Clarity”, YouTube, 2016, https://www.youtube.com/watch?v=Qr8z5ELbQJw (previously cited by Examiner on 05/26/2021, hereinafter Elekta) in view of Lam et al. (US 2019/0374418 A1, previously cited by Examiner on 05/26/2021, hereinafter Lam), and further in view of Kastendieck et al. (US Patent 4,697,783, previously cited by Examiner on 05/26/2021, hereinafter Kastendieck).

Regarding Claim 1, Elekta discloses an overlay system for providing a movable interface between an ultrasound probe holder and a couch for radiotherapy (see, e.g., Screen capture 1 of Elekta below, where a couch for radiotherapy and an ultrasound probe holder are shown to be placed in relation to one another by use of the overlay system), the overlay system comprising: 
a planar overlay base including a top side (see, e.g., Screen capture 2 of Elekta below, where the overlay base is shown to be planar and having a top side facing up), the overlay base defining a handle receptacle extending from the top side of the overlay base (see, e.g., Screen capture 2 of Elekta below, where two handle receptacles are shown to be located on the top side of the overlay base); 
a centrally located elongated guide extending longitudinally along the top side of the overlay base to guide translational movement of the ultrasound probe holder along a longitudinal axis of the overlay base (see, e.g., Screen capture 2 of Elekta below, where a centrally located elongated guide is shown to be located extending longitudinally along the overlay base, and where the ultrasound probe holder is shown to be located on the elongated guide which allows for translational movement of the ultrasound probe holder); and 
a handle on the top side of the overlay base (see, e.g., Screen capture 2 of Elekta below, where two handles are shown to be located on the top side of the overlay base).


    PNG
    media_image1.png
    925
    1283
    media_image1.png
    Greyscale

Screen capture 1 of Elekta



    PNG
    media_image2.png
    925
    1284
    media_image2.png
    Greyscale

Screen capture 2 of Elekta

Elekta does not disclose [1] wherein the handle receptacle includes a handle capture section having a tapered profile; and [2] wherein the handle is configured to be attached and detached, by a user without requiring using a tool, with the handle receptacle of the overlay base, wherein: the handle defines a channel having a wedge profile that corresponds to the tapered profile of the handle receptacle; and engagement of the channel to the handle capture section of the handle receptacle attaches the handle to the overlay base.
However, in the same field of endeavor of providing handles in the medical field, Lam discloses (Figs. 1-6) a planar base (patient bed 32) including a top side (see, e.g., Figs. 4-6, where the patient bed 32 is shown to be a planar base having a top side facing up), the base (32) defining a handle receptacle bracket 34), wherein the handle receptacle (34) includes a handle capture section (see, e.g., Para. [0051], lines 10-13, “the handle 2 may be attached to the patient bed 32 using a bracket 34 that is mechanically fastened to an underframe 36 of the patient bed 32” and Fig. 5, where the bracket 34 is shown to be attached to the patient bed 32, and where the opposite end of bracket 34 is shown to be attached to the release mechanism 28 of the handle 2, therefore the bracket 34 is able to receive/capture the handle 2); and 
a handle (handle 2) configured to be attached and detached, by a user without requiring using a tool, with the handle receptacle (34) of the base (32) (see, e.g., Para. [0051], lines 18-21, “the handle 2 may be removable from the bracket 34 so that the handle 2 can be moved to a bracket 34 provided on the opposite side of the patient bed 32” and Para. [0050], lines 27-28, “The release mechanism 28 includes a tab 30 that a caregiver can activate to unlock the handle 2”), wherein: 
the handle (2) defines a channel (release mechanism 28) that corresponds to the handle receptacle (34) (see, e.g., Fig. 5, where the bracket 34 is shown to be attached to the release mechanism 28 of the handle 2); and 
engagement of the channel (28) to the handle capture section of the handle receptacle (34) attaches the handle (2) to the base (32) (see, e.g., Fig. 5, where the bracket 34 of the base 32 is shown to be attached to the release mechanism 28 of the handle 2, therefore the engagement of the bracket 34 and release mechanism 28 allows for the attachment of the handle 2 to the patient bed 32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the overlay system of Elekta by including [1] wherein the handle receptacle includes a handle capture section, and [2] wherein the handle is configured to be attached and detached, by a user without requiring using a tool, with the handle receptacle of the overlay base, wherein the handle defines a channel that corresponds to the handle receptacle, and wherein see, e.g., Para. [0050-0051]). 
Elekta modified by Lam further does not disclose [1] wherein the handle capture section specifically has a tapered profile; and [2] wherein the channel specifically has a wedge profile that corresponds to the tapered profile of the handle receptacle.
However, in the same field of endeavor of release mechanisms, Kastendieck discloses (Fig. 12) a release mechanism wherein a capture section (receptable inner sidewalls 124) of a receptacle (receptable 52) has a tapered profile (see, e.g., Fig. 12 and Col. 6, lines 28-35, “there is shown in FIG. 12 the quick release mechanism for releasing the goggle 14 from the carriage 20. As noted above, the carriage 20 includes a receptable 52 for receiving and latching therein the tapered stud 56 which is molded integral with the goggle case 122. The carriage receptable 52 includes four inner sidewalls, such as 124, all converging toward a rearward point”), and a channel (tapered goggle stud 56) of an apparatus (goggle 14, goggle case 122) has a wedge profile that corresponds to the tapered profile of the receptacle (52) (see, e.g., Fig. 12 and Col. 6, lines 35-38, “The goggle stud 56 includes four corresponding outer sidewalls, such as 125, which are also tapered inwardly, so as to mate with the receptable sidewalls 124”; also see, e.g., Col. 8, lines 65-68 and Col. 9, lines 1-12; also see, e.g., Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the overlay system of Elekta modified by Lam by including [1] wherein the handle capture section specifically has a tapered profile; and [2] wherein the channel specifically has a wedge profile that corresponds to the tapered profile of the handle receptacle, as disclosed by Kastendieck. One of ordinary skill in the art would have been motivated to make this see, e.g., Col. 8, lines 65-68 and Col. 9, lines 1-12). 

Regarding Claim 2, Elekta modified by Lam and Kastendieck (hereinafter Modified Elekta) discloses the overlay system of Claim 1. Elekta does not disclose wherein the handle receptacle includes an insertion section sized and shaped to accommodate an end of the handle during handle insertion and removal by the user.
However, in the same field of endeavor of providing handles in the medical field, Lam discloses (Figs. 1-6) wherein the handle receptacle (bracket 34) includes an insertion section sized and shaped to accommodate an end of the handle (handle 2) during handle insertion and removal by the user (see, e.g., Para. [0051], lines 10-13, “the handle 2 may be attached to the patient bed 32 using a bracket 34 that is mechanically fastened to an underframe 36 of the patient bed 32” and Para. [0051], lines 18-21, “the handle 2 may be removable from the bracket 34 so that the handle 2 can be moved to a bracket 34 provided on the opposite side of the patient bed 32” and Fig. 5, where the shape of the bracket 34 is sized to accommodate the connection to the release mechanism 28 of the handle 2 at the insertion/attachment section).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the overlay system of Modified Elekta by including that the handle receptacle includes an insertion section sized and shaped to accommodate an end of the handle during handle insertion and removal by the user, as disclosed by Lam. One of ordinary skill in the art would have been motivated to make this modification in order to provide the advantage of changing the position of the handle in relation to the base, as recognized by Lam (see, e.g., Para. [0050-0051]). 

Regarding Claim 3, Modified Elekta discloses the overlay system of Claim 2. Elekta and Lam do not disclose wherein the handle receptacle is configured to allow the handle to translate between the insertion section and the handle capture section.
Fig. 12) wherein the receptacle (receptable 52) is configured to allow the apparatus (tapered goggle stud 56 within goggle 14, goggle case 122) to translate between the insertion section (see, e.g., Fig. 12, where the disclosed front opening face of the receptable 52 corresponds to the claimed insertion section) and the capture section (receptable inner sidewalls 124) (see, e.g., Col. 6, lines 28-38, “the carriage 20 includes a receptable 52 for receiving and latching therein the tapered stud 56 which is molded integral with the goggle case 122. The carriage receptable 52 includes four inner sidewalls, such as 124, all converging toward a rearward point. The goggle stud 56 includes four corresponding outer sidewalls, such as 125, which are also tapered inwardly, so as to mate with the receptable sidewalls 124” and Fig. 12, where apparatus 56 is shown to be configured to be inserted first through the front opening face of the receptable 52 (i.e., insertion section), then through to the inner sidewalls 124 (i.e., capture section), therefore the apparatus 56 can translate between the two sections).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the overlay system of Modified Elekta by including that the receptacle is configured to allow the apparatus to translate between the insertion section and the capture section, as disclosed by Kastendieck. One of ordinary skill in the art would have been motivated to make this modification in order to allow for quick and easy attachment and removal of the handle/apparatus, and to allow for an accurate and tight fit of the handle/apparatus to the receptacle, as recognized by Kastendieck (see, e.g., Col. 8, lines 65-68 and Col. 9, lines 1-12). 

Regarding Claim 4, Modified Elekta discloses the overlay system of Claim 2. Elekta does not disclose the overlay system further comprising a locking plate having a lock body sized and shaped to cover the insertion section of the overlay base while engaging the handle receptacle of the overlay base to couple the locking plate to the overlay base.
Figs. 1-9) the overlay system further comprising a locking plate (plate 68, locking pin 66) having a lock body sized and shaped to cover the insertion section of the overlay base (patient bed 32) (see, e.g., Fig. 9, where the plate 68 is shown to be shaped larger than the end of the bracket 72 that is connected to the plate 68 and handle 40, therefore the plate 68 has a body sixed and shaped to cover the insertion section of the bracket 72 of the patient bed 32) while engaging the handle receptacle (bracket 34, bracket 72) of the overlay base (32) to couple the locking plate (68, 66) to the overlay base (32) (see, e.g., Para. [0059], lines 10-22, “By pushing the locking pin 66 out of the opening, the plate 68 is permitted to rotate relative to the mounting bracket 72… After the handle 40 has been rotated to the first extended position, the patient or caregiver will release pressure on the paddle 64, thereby allowing the locking pin 66 to spring back into the opening in the plate 68 to lock the handle 40 in the first extended position”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the overlay system of Modified Elekta by including that the overlay system further comprises a locking plate having a lock body sized and shaped to cover the insertion section of the overlay base while engaging the handle receptacle of the overlay base to couple the locking plate to the overlay base, as disclosed by Lam. One of ordinary skill in the art would have been motivated to make this modification in order to provide the advantage of changing and locking the position of the handle in relation to the base, as recognized by Lam (see, e.g., Para. [0050-0051]). 

Regarding Claim 5, Modified Elekta discloses the overlay system of Claim 4. Elekta does not disclose wherein the locking plate is sized and shaped to inhibit displacement of the handle with respect to the handle receptacle.
Figs. 1-9) wherein the locking plate (plate 68, locking pin 66) is sized and shaped to inhibit displacement of the handle (handle 2, handle 40) with respect to the handle receptacle (bracket 34, bracket 72) (see, e.g., Para. [0059], lines 10-22, “By pushing the locking pin 66 out of the opening, the plate 68 is permitted to rotate relative to the mounting bracket 72… After the handle 40 has been rotated to the first extended position, the patient or caregiver will release pressure on the paddle 64, thereby allowing the locking pin 66 to spring back into the opening in the plate 68 to lock the handle 40 in the first extended position”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the overlay system of Modified Elekta by including that the locking plate is sized and shaped to inhibit displacement of the handle with respect to the handle receptacle, as disclosed by Lam. One of ordinary skill in the art would have been motivated to make this modification in order to provide the advantage of changing and locking the position of the handle in relation to the base, as recognized by Lam (see, e.g., Para. [0050-0051]). 

Regarding Claim 6, Modified Elekta discloses the overlay system of Claim 4. Elekta does not disclose wherein the lock body includes a first axis and a second axis that is perpendicular to the first axis, and the lock body is stiffer along the first axis than along the second axis.
However, in the same field of endeavor of providing handles in the medical field, Lam discloses (Figs. 1-9) wherein the lock body (plate 68) includes a first axis (see, e.g., Figs. 7-8, where the plate 68 is shown as an irregularly shaped rectangular plate with one corner section removed and a hole in the center, and where a first vertical axis of the plate 68 can be defined as running perpendicular to the direction of axis C in the figures (i.e., running vertically along the figure surface) and crossing the center hole of plate 68) and a second axis that is perpendicular to the first axis (see, e.g., Figs. 7-8, where the plate 68 is shown as an irregularly shaped rectangular plate with one corner section removed and a hole in the center, and where a second horizontal axis of the plate 68 can be defined as running along the same direction of axis C in the figures (i.e., running horizontally along the figure surface) and crossing the center hole of plate 68, where the second horizontal axis is perpendicular to the first vertical axis of the plate 68), and the lock body (68) is stiffer along the first axis than along the second axis (see, e.g., Para. [0064] and Fig. 6 of Applicant’s PG-Pub 2020/0297304, where the locking plate 150 is stiffer/less flexible along axis 650 due to additional structures of the locking plate such as wing structures 610 along that axis 650, and where engagement features 640 (i.e. holes in locking plate) facilitate decreased stiffness of the locking plate along the second axis 660; further see, e.g., Figs. 7-8 of Lam, where bending along the first vertical axis of the plate 68 would be more difficult due to the curved bottom end of the plate 68 which would impede bending along the first vertical axis of the plate 68, therefore the plate 68 is stiffer along the first vertical axis, and where bending along the second horizontal axis of the plate 68 would be less difficult due to the center hole (i.e., less surface area to bend) and due to no obstruction such as the curved bottom end of the plate 68, therefore the plate 68 is less stiff along the second horizontal axis compared to the first vertical axis of the plate 68).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the overlay system of Modified Elekta by including that the lock body includes a first axis and a second axis that is perpendicular to the first axis, and the lock body is stiffer along the first axis than along the second axis, as disclosed by Lam. One of ordinary skill in the art would have been motivated to make this modification in order to provide the advantage of changing and locking the position of the handle in relation to the base, as recognized by Lam (see, e.g., Para. [0050-0051]). 


However, in the same field of endeavor of providing handles in the medical field, Lam discloses (Figs. 1-9) wherein the locking plate (plate 68, locking pin 66) includes at least one tab (locking pin 66) extending from the lock body and configured to engage with the handle receptacle (bracket 34, bracket 72) (see, e.g., Fig. 9 and Para. [0059], lines 10-22, “By pushing the locking pin 66 out of the opening, the plate 68 is permitted to rotate relative to the mounting bracket 72… After the handle 40 has been rotated to the first extended position, the patient or caregiver will release pressure on the paddle 64, thereby allowing the locking pin 66 to spring back into the opening in the plate 68 to lock the handle 40 in the first extended position”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the overlay system of Modified Elekta by including that the locking plate includes at least one tab extending from the lock body and configured to engage with the handle receptacle, as disclosed by Lam. One of ordinary skill in the art would have been motivated to make this modification in order to provide the advantage of changing and locking the position of the handle in relation to the base, as recognized by Lam (see, e.g., Para. [0050-0051]). 

Regarding Claim 9, Modified Elekta discloses the overlay system of Claim 1. Elekta does not disclose wherein the handle receptacle is defined in the overlay base proximate to a first end of the overlay base.
However, in the same field of endeavor of providing handles in the medical field, Lam discloses (Figs. 1-6) wherein the handle receptacle (bracket 34) is defined in the overlay base (patient bed 32) proximate to a first end of the overlay base (32) (see, e.g., Para. [0051], lines 10-13, “the handle 2 may be attached to the patient bed 32 using a bracket 34 that is mechanically fastened to an underframe 36 of the patient bed 32” and Fig. 5, where the bracket 34 connecting the handle 2 to the patient bed 32 is shown to be located on one end of the patient bed 32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the overlay system of Modified Elekta by including that the handle receptacle is defined in the overlay base proximate to a first end of the overlay base, as disclosed by Lam. One of ordinary skill in the art would have been motivated to make this modification in order to provide the advantage of changing the position of the handle in relation to the base, as recognized by Lam (see, e.g., Para. [0050-0051]). 

Regarding Claim 10, Modified Elekta discloses the overlay system of Claim 1. Elekta and Lam do not disclose wherein the channel of the handle includes a curved first section that is thinner than a linear second section extending from the curved first section.
However, in the same field of endeavor of release mechanisms, Kastendieck discloses (Fig. 12) wherein the channel (tapered goggle stud 56) of the apparatus (goggle 14, goggle case 122) includes a curved first section (vertical notch 132) that is thinner than a linear second section (first stud outer sidewall 125) extending from the curved first section (see, e.g., Fig. 12, where the vertical notch 132 of the stud 56 is shown to be a curved surface extending inward toward the interior body of the goggle 14, and where an outer sidewall 125 of the stud 56 is shown to be a flat section of the stud 56 extending from one end of the vertical notch 132 (i.e., the first stud outer sidewall 125 refers to the wall section of the stud 56 facing outward perpendicularly and to the right of the vertical notch 132 when viewing the figure), and where the width of the vertical notch 132 is thinner than the width of the outer sidewall 125 due to the tapered shape of the stud 56).
see, e.g., Col. 8, lines 65-68 and Col. 9, lines 1-12). 

Regarding Claim 11, Modified Elekta discloses the overlay system of Claim 10. Elekta and Lam do not disclose wherein the channel includes a linear third section extending from the curved first section, wherein: the linear second section extends from the curved first section in a first direction; and the linear third section extends from the curved first section in a second direction.
However, in the same field of endeavor of release mechanisms, Kastendieck discloses (Fig. 12) wherein the channel (tapered goggle stud 56) includes a linear third section (second stud outer sidewall 125) extending from the curved first section (vertical notch 132) (see, e.g., Fig. 12, where the edge of a second outer sidewall 125 is shown to be a flat section of the stud 56 extending from the opposite side of the vertical notch 132 compared to the location of the first outer sidewall 125), wherein: 
the linear second section (first stud outer sidewall 125) extends from the curved first section (vertical notch 132) in a first direction (see, e.g., Fig. 12, where the first stud outer sidewall 125 is shown to be the wall section of the stud 56 facing outward perpendicularly and to the right of the vertical notch 132 when viewing the figure); and 
the linear third section (second stud outer sidewall 125) extends from the curved first section (vertical notch 132) in a second direction (see, e.g., Fig. 12, where the second stud outer sidewall 125 is shown to be the wall section of the stud 56 facing backward perpendicularly and to the left of the vertical notch 132 when viewing the figure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the overlay system of Modified Elekta by including that the channel includes a linear third section extending from the curved first section, and that the linear second section extends from the curved first section in a first direction and the linear third section extends from the curved first section in a second direction, as disclosed by Kastendieck. One of ordinary skill in the art would have been motivated to make this modification in order to allow for quick and easy attachment and removal of the handle/apparatus, and to allow for an accurate and tight fit of the handle/apparatus to the receptacle, as recognized by Kastendieck (see, e.g., Col. 8, lines 65-68 and Col. 9, lines 1-12). 

Regarding Claim 12, Modified Elekta discloses the overlay system of Claim 1, Elekta further disclosing wherein the overlay system defines one or more indexed engagement features that are configured to engage directly or indirectly with the couch (see, e.g., Screen capture 3 of Elekta below, where the overlay base is shown to comprise a plurality of indexed engagement features that engage with the couch for radiotherapy).
Elekta does not disclose the overlay system further comprising a locking plate configured to engage with the handle receptacle of the overlay base to couple the locking plate with the overlay base, wherein the locking plate defines at least one of the indexed engagement features located so as to be aligned with a corresponding individual one of the indexed engagement features on the overlay base.
However, in the same field of endeavor of providing handles in the medical field, Lam discloses (Figs. 1-9) the overlay system further comprising a locking plate (plate 68, locking pin 66) configured to engage with the handle receptacle (bracket 34, bracket 72) of the overlay base (patient bed 32) to 68, 66) with the overlay base (32) (see, e.g., Para. [0059], lines 10-22, “By pushing the locking pin 66 out of the opening, the plate 68 is permitted to rotate relative to the mounting bracket 72… After the handle 40 has been rotated to the first extended position, the patient or caregiver will release pressure on the paddle 64, thereby allowing the locking pin 66 to spring back into the opening in the plate 68 to lock the handle 40 in the first extended position”), wherein the locking plate (68, 66) defines at least one of the indexed engagement features (slot 70) located so as to be aligned with a corresponding individual one of the indexed engagement features on the overlay base (32) (see, e.g., Para. [0058], lines 5-7, “The release mechanism 62 includes… a plate 68 defining a slot 70. The plate 68 is connected to or formed on a mounting bracket 72”, where the plate 68 defines a slot 70 that corresponds to one engagement feature of the plate 68, and where the slot 70 on the plate 68 is configured to the bracket 72 of the patient bed 32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the overlay system of Modified Elekta by including that the overlay system further comprises a locking plate configured to engage with the handle receptacle of the overlay base to couple the locking plate with the overlay base, wherein the locking plate defines at least one of the indexed engagement features located so as to be aligned with a corresponding individual one of the indexed engagement features on the overlay base, as disclosed by Lam. One of ordinary skill in the art would have been motivated to make this modification in order to provide the advantage of changing and locking the position of the handle in relation to the base, as recognized by Lam (see, e.g., Para. [0050-0051]). 


    PNG
    media_image3.png
    927
    1283
    media_image3.png
    Greyscale

Screen capture 3 of Elekta

Regarding Claim 15, Modified Elekta discloses the overlay system of Claim 1. Elekta does not disclose wherein the channel is located proximate to an end of the handle.
However, in the same field of endeavor of providing handles in the medical field, Lam discloses (Figs. 1-6) wherein the channel (release mechanism 28) is located proximate to an end of the handle (handle 2) (see, e.g., Fig. 5, where the release mechanism 28 is located at the bottom end of handle 2, and where that bottom end of handle 2 is the end that connects to the bracket 34 of patient bed 32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the overlay system of Modified Elekta by including that the channel is located proximate to an end of the handle, as disclosed by Lam. One of ordinary skill in see, e.g., Para. [0050-0051]). 

Regarding Claim 16, Modified Elekta discloses the overlay system of Claim 1. Elekta and Lam do not disclose wherein the channel defines a curved wall extending toward an interior portion of the handle.
However, in the same field of endeavor of release mechanisms, Kastendieck discloses (Fig. 12) wherein the channel (tapered goggle stud 56) defines a curved wall (vertical notch 132) extending toward an interior portion of the apparatus (goggle 14, goggle case 122) (see, e.g., Col. 6, lines 48-51, “The tapered end of the goggle stud 56 includes a vertical notch 132 which also allows access to the catch mechanism when the stud 56 is engaged within the carriage receptable 52” and Fig. 12, where the vertical notch 132 is shown to be a curved surface extending inward toward the interior body of the goggle 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the overlay system of Modified Elekta by including that the channel defines a curved wall extending toward an interior portion of the apparatus, as disclosed by Kastendieck. One of ordinary skill in the art would have been motivated to make this modification in order to allow for quick and easy attachment and removal of the handle/apparatus, and to allow for an accurate and tight fit of the handle/apparatus to the receptacle, as recognized by Kastendieck (see, e.g., Col. 8, lines 65-68 and Col. 9, lines 1-12). 

Regarding Claim 17, Elekta discloses a method for using a patient therapy couch (see, e.g., Screen capture 1 of Elekta above, where a patient therapy couch for radiotherapy in use is shown, and where the patient therapy couch and an ultrasound probe holder are shown to be placed in relation to one another by use of the overlay system), wherein the overlay system includes: 
a base, and the base is a planar overlay base including a top side (see, e.g., Screen capture 2 of Elekta above, where the overlay base is shown to be planar and having a top side facing up), the base defining a handle receptacle extending from the top side of the base (see, e.g., Screen capture 2 of Elekta above, where two handle receptacles are shown to be located on the top side of the overlay base); 
a centrally located elongated guide extending longitudinally along the top side of the base to guide translational movement of an ultrasound probe holder along a longitudinal axis of the base (see, e.g., Screen capture 2 of Elekta above, where a centrally located elongated guide is shown to be located extending longitudinally along the overlay base, and where the ultrasound probe holder is shown to be located on the elongated guide which allows for translational movement of the ultrasound probe holder); and
a handle on the top side of the base (see, e.g., Screen capture 2 of Elekta above, where two handles are shown to be located on the top side of the overlay base).
Elekta does not disclose: [1] the method comprising user-attaching or user-detaching a handle to a base of an overlay system, including inserting or removing a handle end into or out of an insertion section of a handle receptacle of the base, and translating the handle end into or out of a handle capture section of the handle receptacle of the base; [2] wherein the handle receptacle includes the handle capture section having a tapered profile; and [3] wherein the handle is configured to be attached and detached, by a user without requiring using a tool, with the handle receptacle of the base, wherein the handle defines a channel having a wedge profile that corresponds to the tapered profile of the handle receptacle, and wherein engagement of the channel to the handle capture section of the handle receptacle attaches the handle to the base.
Figs. 1-6) a method comprising user-attaching or user-detaching a handle (handle 2) to a base (patient bed 32) of an overlay system (see, e.g., Para. [0051], lines 10-13, “the handle 2 may be attached to the patient bed 32 using a bracket 34 that is mechanically fastened to an underframe 36 of the patient bed 32” and Para. [0051], lines 18-21, “the handle 2 may be removable from the bracket 34 so that the handle 2 can be moved to a bracket 34 provided on the opposite side of the patient bed 32” and Para. [0050], lines 27-28, “The release mechanism 28 includes a tab 30 that a caregiver can activate to unlock the handle 2”), including inserting or removing a handle end (bottom portion of handle 2) into or out of an insertion section of a handle receptacle (bracket 34) of the base (32) and translating the handle end (2) into or out of a handle capture section of the handle receptacle (34) of the base (32) (see, e.g., Fig. 5, where the bracket 34 of the base 32 is shown to be attached to the release mechanism 28 of the handle 2, therefore the engagement of the bracket 34 and release mechanism 28 allows for inserting or removing the end of the handle 2 to the patient bed 32); and 
wherein the overlay system includes: 
the base (32), and the base (32) is a planar overlay base including a top side (see, e.g., Figs. 4-6, where the patient bed 32 is shown to be a planar base having a top side facing up), the base (32) defining the handle receptacle (34), wherein the handle receptacle (34) includes the handle capture section (see, e.g., Para. [0051], lines 10-13, “the handle 2 may be attached to the patient bed 32 using a bracket 34 that is mechanically fastened to an underframe 36 of the patient bed 32” and Fig. 5, where the bracket 34 is shown to be attached to the patient bed 32, and where the opposite end of bracket 34 is shown to be attached to the release mechanism 28 of the handle 2, therefore the bracket 34 is able to receive/capture the handle 2); and
the handle (2), wherein the handle (2) is configured to be attached and detached, by a user without requiring using a tool, with the handle receptacle (34) of the base (32) (see, e.g., Para. [0051], lines 18-21, “the handle 2 may be removable from the bracket 34 so that the handle 2 can be moved to a bracket 34 provided on the opposite side of the patient bed 32” and Para. [0050], lines 27-28, “The release mechanism 28 includes a tab 30 that a caregiver can activate to unlock the handle 2”), wherein: 
the handle (2) defines a channel (release mechanism 28) that corresponds to the handle receptacle (34) (see, e.g., Fig. 5, where the bracket 34 is shown to be attached to the release mechanism 28 of the handle 2); and
engagement of the channel (28) to the handle capture section of the handle receptacle (34) attaches the handle (2) to the base (32) (see, e.g., Fig. 5, where the bracket 34 of the base 32 is shown to be attached to the release mechanism 28 of the handle 2, therefore the engagement of the bracket 34 and release mechanism 28 allows for the attachment of the handle 2 to the patient bed 32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Elekta by including [1] the method comprising user-attaching or user-detaching a handle to a base of an overlay system, including inserting or removing a handle end into or out of an insertion section of a handle receptacle of the base, and translating the handle end into or out of a handle capture section of the handle receptacle of the base; [2] wherein the handle receptacle includes the handle capture section; and [3] wherein the handle is configured to be attached and detached, by a user without requiring using a tool, with the handle receptacle of the base, wherein the handle defines a channel that corresponds to the handle receptacle, and wherein engagement of the channel to the handle capture section of the handle receptacle attaches the handle to the base, as disclosed by Lam. One of ordinary skill in the art would have been motivated to make this modification in order to provide the advantage of changing the position of the handle in relation to the base, as recognized by Lam (see, e.g., Para. [0050-0051]). 
specifically has a tapered profile; and [2] wherein the channel specifically has a wedge profile that corresponds to the tapered profile of the handle receptacle.
However, in the same field of endeavor of release mechanisms, Kastendieck discloses (Fig. 12) a method comprising user-attaching or user-detaching an apparatus (goggle 14, goggle case 122) to a base (carriage 20), including inserting or removing an end (tapered goggle stud 56) into or out of an insertion section (see, e.g., Fig. 12, where the disclosed front opening face of the receptable 52 corresponds to the claimed insertion section) of a receptacle (receptable 52) of the base (20), and translating the end (56) into or out of a capture section (receptable inner sidewalls 124) of the receptacle (52) of the base (20) (see, e.g., Fig. 12 and Col. 6, lines 28-38, “there is shown in FIG. 12 the quick release mechanism for releasing the goggle 14 from the carriage 20. As noted above, the carriage 20 includes a receptable 52 for receiving and latching therein the tapered stud 56 which is molded integral with the goggle case 122. The carriage receptable 52 includes four inner sidewalls, such as 124, all converging toward a rearward point. The goggle stud 56 includes four corresponding outer sidewalls, such as 125, which are also tapered inwardly, so as to mate with the receptable sidewalls 124”); and 
a release mechanism wherein the capture section (124) of the receptacle (52) has a tapered profile (see, e.g., Fig. 12 and Col. 6, lines 28-35, “there is shown in FIG. 12 the quick release mechanism for releasing the goggle 14 from the carriage 20. As noted above, the carriage 20 includes a receptable 52 for receiving and latching therein the tapered stud 56 which is molded integral with the goggle case 122. The carriage receptable 52 includes four inner sidewalls, such as 124, all converging toward a rearward point”), and a channel (tapered goggle stud 56) of the apparatus (14, 122) has a wedge profile that corresponds to the tapered profile of the receptacle (52) (see, e.g., Fig. 12 and Col. 6, lines 35-38, “The goggle stud 56 includes four corresponding outer sidewalls, such as 125, which are also tapered inwardly, so as to mate with the receptable sidewalls 124”; also see, e.g., Col. 8, lines 65-68 and Col. 9, lines 1-12; also see, e.g., Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Elekta modified by Lam by including [1] wherein the handle capture section specifically has a tapered profile; and [2] wherein the channel specifically has a wedge profile that corresponds to the tapered profile of the handle receptacle, as disclosed by Kastendieck. One of ordinary skill in the art would have been motivated to make this modification in order to allow for quick and easy attachment and removal of the handle/apparatus, and to allow for an accurate and tight fit of the handle/apparatus to the receptacle, as recognized by Kastendieck (see, e.g., Col. 8, lines 65-68 and Col. 9, lines 1-12). 

Regarding Claim 18, Elekta modified by Lam and Kastendieck (hereinafter Modified Elekta) discloses the method of Claim 17, Elekta further disclosing the method further comprising: locating the base on the patient therapy couch (see, e.g., Screen captures 1-3 of Elekta above, where a patient therapy couch for radiotherapy is shown in use, and where the patient therapy couch is shown to comprise an overlay base located on the top surface of the patient therapy couch).

Regarding Claim 19, Modified Elekta discloses the method of Claim 17. Elekta does not disclose the method further comprising: locating a locking plate proximate to the base; and engaging the locking plate with the handle receptacle, wherein the locking plate has a lock body sized and shaped to cover the insertion section of the handle receptacle.
However, in the same field of endeavor of providing handles in the medical field, Lam discloses (Figs. 1-9) the method further comprising: 
plate 68, locking pin 66) proximate to the base (patient bed 32) (see, e.g., Para. [0058], lines 5-7, “The release mechanism 62 includes… a plate 68 defining a slot 70. The plate 68 is connected to or formed on a mounting bracket 72” and Para. [0059], lines 10-22, “By pushing the locking pin 66 out of the opening, the plate 68 is permitted to rotate relative to the mounting bracket 72… After the handle 40 has been rotated to the first extended position, the patient or caregiver will release pressure on the paddle 64, thereby allowing the locking pin 66 to spring back into the opening in the plate 68 to lock the handle 40 in the first extended position”); and 
engaging the locking plate (68, 66) with the handle receptacle (bracket 34, bracket 72) (see, e.g., Para. [0058], lines 5-7, “The release mechanism 62 includes… a plate 68 defining a slot 70. The plate 68 is connected to or formed on a mounting bracket 72” and Para. [0059], lines 10-22, “By pushing the locking pin 66 out of the opening, the plate 68 is permitted to rotate relative to the mounting bracket 72… After the handle 40 has been rotated to the first extended position, the patient or caregiver will release pressure on the paddle 64, thereby allowing the locking pin 66 to spring back into the opening in the plate 68 to lock the handle 40 in the first extended position”), wherein the locking plate (68, 66) has a lock body sized and shaped to cover the insertion section of the handle receptacle (34, 72) (see, e.g., Fig. 9, where the plate 68 is shown to be shaped larger than the end of the bracket 72 that is connected to the plate 68 and handle 40, therefore the plate 68 has a body sixed and shaped to cover the insertion section of the bracket 72 of the patient bed 32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Modified Elekta by including that the method further comprises locating a locking plate proximate to the base, and engaging the locking plate with the handle receptacle, wherein the locking plate has a lock body sized and shaped to cover the insertion section of the handle receptacle, as disclosed by Lam. One of ordinary skill in the art would see, e.g., Para. [0050-0051]). 

Regarding Claim 20, Modified Elekta discloses the method of Claim 17. Elekta does not disclose wherein user-detaching of the handle from the base includes: disengaging a locking plate from the handle receptacle; translating the handle from the handle capture section to the insertion section; and removing the handle from the handle receptacle.
However, in the same field of endeavor of providing handles in the medical field, Lam discloses (Figs. 1-9) wherein user-detaching of the handle (handle 2, handle 40) from the base (patient bed 32) (see, e.g., Para. [0051], lines 18-21, “the handle 2 may be removable from the bracket 34 so that the handle 2 can be moved to a bracket 34 provided on the opposite side of the patient bed 32”) includes: 
disengaging a locking plate (plate 68, locking pin 66) from the handle receptacle (bracket 34, bracket 72) (see, e.g., Para. [0058], lines 5-7, “The release mechanism 62 includes… a plate 68 defining a slot 70. The plate 68 is connected to or formed on a mounting bracket 72” and Para. [0059], lines 10-22, “By pushing the locking pin 66 out of the opening, the plate 68 is permitted to rotate relative to the mounting bracket 72… After the handle 40 has been rotated to the first extended position, the patient or caregiver will release pressure on the paddle 64, thereby allowing the locking pin 66 to spring back into the opening in the plate 68 to lock the handle 40 in the first extended position”); 
translating the handle (2, 40) (see, e.g., Para. [0059], lines 5-21, “To move the handle 40 from the stowed position to the first extended position, a patient or caregiver will depress the plunger 64 towards the mounting bracket 72, thereby pushing the locking pin 66… After the handle 40 has been rotated to the first extended position, the patient or caregiver will release pressure on the paddle 64, thereby allowing the locking pin 66 to spring back into the opening in the plate 68”); and 
2, 40) from the handle receptacle (34, 72) (see, e.g., Para. [0051], lines 18-21, “the handle 2 may be removable from the bracket 34 so that the handle 2 can be moved to a bracket 34 provided on the opposite side of the patient bed 32”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Modified Elekta by including that user-detaching of the handle from the base includes disengaging a locking plate from the handle receptacle, translating the handle, and removing the handle from the handle receptacle, as disclosed by Lam. One of ordinary skill in the art would have been motivated to make this modification in order to provide the advantage of changing the position of the handle in relation to the base, as recognized by Lam (see, e.g., Para. [0050-0051]). 
Modified Elekta further modified by Lam does not disclose wherein user-detaching of the handle from the base includes translating the handle from the handle capture section to the insertion section.
However, in the same field of endeavor of release mechanisms, Kastendieck discloses (Fig. 12) wherein user-detaching of the apparatus (tapered goggle stud 56 within goggle 14, goggle case 122) from the base (carriage 20) includes translating the apparatus (56, 14, 122) from the capture section (receptable inner sidewalls 124) to the insertion section (see, e.g., Fig. 12, where the disclosed front opening face of the receptable 52 corresponds to the claimed insertion section) (see, e.g., Col. 6, lines 28-38, “the carriage 20 includes a receptable 52 for receiving and latching therein the tapered stud 56 which is molded integral with the goggle case 122. The carriage receptable 52 includes four inner sidewalls, such as 124, all converging toward a rearward point. The goggle stud 56 includes four corresponding outer sidewalls, such as 125, which are also tapered inwardly, so as to mate with the receptable sidewalls 124” and Fig. 12, where apparatus 56 is shown to be configured to be inserted first through the front opening face of the receptable 52 (i.e., insertion section), then through to the inner sidewalls 124 (i.e., capture section), and vice versa for detaching/removing the apparatus 56 from the receptable 52, therefore the apparatus 56 can translate between the two sections).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Modified Elekta by including that wherein user-detaching of the apparatus from the base includes translating the apparatus from the capture section to the insertion section, as disclosed by Kastendieck. One of ordinary skill in the art would have been motivated to make this modification in order to allow for quick and easy attachment and removal of the handle/apparatus, and to allow for an accurate and tight fit of the handle/apparatus to the receptacle, as recognized by Kastendieck (see, e.g., Col. 8, lines 65-68 and Col. 9, lines 1-12). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Elekta: “Elect – Clarity”, YouTube, 2016, https://www.youtube.com/watch?v=Qr8z5ELbQJw (previously cited by Examiner on 05/26/2021, hereinafter Elekta) in view of Lam et al. (US 2019/0374418 A1, previously cited by Examiner on 05/26/2021, hereinafter Lam) and Kastendieck et al. (US Patent 4,697,783, previously cited by Examiner on 05/26/2021, hereinafter Kastendieck), as applied to Claim 7 above, and further in view of Lager et al. (US 2019/0150617 A1, previously cited by Examiner on 05/26/2021, hereinafter Lager).

Regarding Claim 8, Modified Elekta discloses the overlay system of Claim 7, except wherein the at least one tab includes a clip portion sized and shaped to receive an edge of the handle receptacle.
However, in the same field of endeavor of release mechanisms, Lager discloses (Figs. 4K-4L) wherein the at least one tab (tabs or clips 424 within cover 406) includes a clip portion sized and shaped to receive an edge of a receptacle (clamps 139 within plate 121) (see, e.g., Para. [0028], lines 15-18, “The cover 406 can include tabs or clips 424 on the inside of the cover 406 that engage with the outer edge of the clamps 139 to attach the cover 406 to the wall anchor plate 121 as shown in FIG. 4L”, where it is disclosed that a curved shaped tab acts as a clip 424 to connect cover 406 to an edge of the corresponding receptacle clamp 139 of plate 121).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the overlay system of Modified Elekta by including that the at least one tab includes a clip portion sized and shaped to receive an edge of a receptacle, as disclosed by Lager. One of ordinary skill in the art would have been motivated to make this modification in order to ensure that the desired attachment of the tab of the apparatus to the receptacle is secure by using a clip-type tab, as recognized by Lager (see, e.g., Para. [0028]). 

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Elekta: “Elect – Clarity”, YouTube, 2016, https://www.youtube.com/watch?v=Qr8z5ELbQJw (previously cited by Examiner on 05/26/2021, hereinafter Elekta) in view of Lam et al. (US 2019/0374418 A1, previously cited by Examiner on 05/26/2021, hereinafter Lam) and Kastendieck et al. (US Patent 4,697,783, previously cited by Examiner on 05/26/2021, hereinafter Kastendieck), as applied to Claim 1 above, and further in view of Sato et al. (US 2016/0280143 A1, cited in the Applicant’s IDS filed 08/21/2020, hereinafter Sato).

Regarding Claim 13, Modified Elekta discloses the overlay system of Claim 1, except wherein the handle includes a stop extending from the handle and configured to engage with the top side of the overlay base to inhibit over-insertion of the handle with respect to the handle receptacle.
However, in the same field of endeavor of attaching an apparatus to a base, Sato discloses (Figs. 9-12B) a system (carrier bar 10, lid 60, stay 40) (see, e.g., Fig. 9 and 12A-12B), wherein an apparatus (carrier bar 10, lid 60) includes a stop (stopper portion 66) extending from the apparatus (10, 60) (see, e.g., Para. [0053], lines 1-2 and Para. [0054], lines 1-3, “The carrier bar 10 according to the embodiment may have a lid… The lid 60 illustrated in FIGS. 10 and 11 basically includes a sealing portion 62, an engagement portion 64, and a stopper portion 66”) and configured to engage with the top side of a base (stay 40) to inhibit over-insertion of the apparatus (10, 60) with respect to a receptacle (carrier bar assembly surface 42a of stay 40) (see, e.g., Para. [0007], lines 1-8, “In this structure of the carrier bar, the opening is formed to match the clamp mechanism of the stay as seen in a plan view… a position where the stay slides and finally stops by using the end member of the carrier bar as a stopper can be used as the assembly position. Therefore, it is possible to prevent insufficient insertion”; also see, e.g., Para. [0058], lines 1-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the overlay system of Modified Elekta by including that an apparatus includes a stop extending from the apparatus and configured to engage with the top side of a base to inhibit over-insertion of the apparatus with respect to a receptacle, as disclosed by Sato. One of ordinary skill in the art would have been motivated to make this modification in order to prevent insufficient and erroneous insertion of the apparatus, as recognized by Sato (see, e.g., Para. [0007] and Para. [0058]). 

Regarding Claim 14, Modified Elekta further modified by Sato discloses the overlay system of Claim 13. Modified Elekta does not disclose wherein a stop is located on the handle proximate to the channel.
However, in the same field of endeavor of attaching an apparatus to a base, Sato discloses (Figs. 9-12B) a system (carrier bar 10, lid 60, stay 40) (see, e.g., Fig. 9 and 12A-12B), wherein a stop (stopper portion 66) is located on an apparatus (carrier bar 10, lid 60) (see, e.g., Para. [0053], lines 1-2 and Para. [0054], lines 1-3, “The carrier bar 10 according to the embodiment may have a lid… The lid 60 illustrated in FIGS. 10 and 11 basically includes a sealing portion 62, an engagement portion 64, and a stopper portion 66”) proximate to a channel (lower hollow zone 30 within carrier bar 10) (see, e.g., Para. [0054], lines 3-4, “The sealing portion 62 has a thickness that can be fitted to the lower hollow zone 30”, where the sealing portion 62 of the lid 60 and carrier bar 10 (i.e., the apparatus) is fitted to the lower hollow zone 30 (i.e., the channel) and Fig. 10, where the stopper portion 66 (i.e., the stop) is shown to be located proximate to the sealing portion 62, therefore the stopper portion 66 is also located proximate to the lower hallow zone 30 fitted to the sealing portion 62).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the overlay system of Modified Elekta by including that a stop is located on an apparatus proximate to a channel, as disclosed by Sato. One of ordinary skill in the art would have been motivated to make this modification in order to prevent insufficient and erroneous insertion of the apparatus, as recognized by Sato (see, e.g., Para. [0007] and Para. [0058]). 

Response to Arguments
Applicant’s arguments, see Pages 14-17 of Remarks, filed 10/26/2021, with respect to the objections to the drawings, specification, and claims, and to the claim rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive. Therefore, the objections to the drawings, specification, and claims, and the claim rejections under 35 U.S.C. 112(b) (as previously set forth in the Non-Final Rejection mailed 05/26/2021) have been withdrawn. However, Claims 10-12, 17, and 20 are currently objected to and Claim 12 is currently rejected under 35 U.S.C. 112(b) due to the claim amendments, as stated above.


Regarding Elekta (“Elect – Clarity”, YouTube), Lam (US 2019/0374418 A1), and Kastendieck (US Patent 4,697,783), Applicant argues that the combination of references does not teach or suggest the recitations of Applicant’s independent Claims 1 and 17. Specifically, Applicant argues that Lam does not teach “the overlay base defining a handle receptacle extending from the top side of the overlay base, wherein the handle receptacle includes a handle capture section” as recited in Claim 1 (and similarly recited in Claim 17). 
Examiner respectfully disagrees and emphasizes that the combination of Elekta, Lam, and Kastendieck discloses each and every feature of the amended independent Claims 1 and 17. Specifically, Examiner emphasizes that Elekta discloses wherein the overlay base defines a handle receptacle extending from the top side of the overlay base (see, e.g., Screen capture 2 of Elekta above, where two handle receptacles are shown to be located on the top side of the overlay base). Examiner further emphasizes that Lam discloses wherein the base (patient bed 32) defines a handle receptacle (bracket 34), and wherein the handle receptacle (34) includes a handle capture section (see, e.g., Para. [0051], lines 10-13, “the handle 2 may be attached to the patient bed 32 using a bracket 34 that is mechanically fastened to an underframe 36 of the patient bed 32” and Fig. 5, where the bracket 34 is shown to be attached to the patient bed 32, and where the opposite end of bracket 34 is shown to be attached to the release mechanism 28 of the handle 2, therefore the bracket 34 is able to receive/capture the handle 2). In a case where the handle receptacle of Lam (which includes a handle capture section) is provided in place of the handle receptable of Elekta, then a handle receptable including a handle capture section (as disclosed by Lam) can be provided as extending from the top side of the overlay base (as disclosed by Elekta), because the handle receptable of Elekta is shown to be 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lim (US 2013/0129047 A1, with publication date 05/23/2013) discloses that a top side of a base (i.e., patient table) may include a patient handle portion detachably provided on the frame portion (see, e.g., Para. [0036] and [0073-0074]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR DEUTSCH whose telephone number is (571)272-0157. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PASCAL BUI-PHO can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.D./                                                                                                                                                                                                 Examiner, Art Unit 3793                                                                                                                                                                                                        

/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793